Steuer, J.,
dissents in part in the following memorandum: I concur in the result except as to costs. The fact is that though defendants could have proceeded on the theory outlined in tbs memorandum, in fact they did not but instead relied upon a supposed absoluta right to the face amount *744of the bond. Had defendants proceeded properly, Special Term might well have decided in their favor and rendered this appeal unnecessary. I do not believe that costs should be awarded under these circumstances.